DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hower et al (U.S. Pat. Pub. No. 2019/0065374 A1, hereinafter Hower) in view of Kazakov (U.S. Pat. Pub. No. 2018/0018097 A1).

As per claim 1, Hower teaches the limitations substantially as claimed, including an electronic device, the electronic device comprising:
a memory (Figure 4, Element 406);
a plurality of clients (Figure 1, Elements 106); and
a management circuit (Figure 1, Element 112), wherein:
a given client of the plurality of clients communicates a request to the management circuit requesting an allocation of memory access bandwidth for accesses of the memory by the given client (Figure 1, Element 110); and
the management circuit determines, based on the request, a set of memory access bandwidths including a respective memory access bandwidth for each of the given client and other clients of the plurality of clients that are allocated memory access bandwidth (Figure 7, Element 706, “Assign the access request to a partition of the partitioned resource”).

Hower does not expressly teach at least one arbiter circuit or that the management circuit configures the at least one arbiter circuit to use respective memory access bandwidths from the set of memory access bandwidths for the given client and the other clients for subsequent accesses of the memory.

	However, Kazakov teaches at least one arbiter circuit (Figure 1, Element 4) and that the management circuit configures the at least one arbiter circuit to use respective memory access bandwidths from the set of memory access bandwidths for the given client and the other clients for subsequent accesses of the memory (Paragraph [0087]).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Kazakov with those of Hower in order to allow for Hower’s electronic device to include more flexibility in the allocation and execution processes, which could increase the efficiency of operation of the electronic device, thereby potentially increasing user buy-in.

As per claim 7, Kazakov teaches that the management circuit is configured to cause the at least one arbiter circuit to halt memory accesses for the plurality of clients, configure the at least one arbiter circuit to use the respective memory access bandwidths from the set of memory access bandwidths, and cause the at least one arbiter circuit to resume memory accesses for the plurality of clients (Paragraph [0087]).

As per claim 9, Hower teaches a management unit, wherein the management unit includes the management circuit (Figure 1, Element 112).

As per claim 10, Kazakov teaches that the at least one arbiter circuit uses the respective memory access bandwidths from the set of memory access bandwidths for the given client and the other clients for subsequent accesses of the memory, the using comprising preventing other clients from using the respective memory access bandwidths from the set of memory access bandwidths (Paragraph [0087]).

As per claims 11, 17, 19, and 20, they are method claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hower and Kazakov, as applied to claim 1 above, and further in view of Nace et al (U.S. Pat. Pub. No. 2004/0268363 A1, hereinafter Nace).

As per claim 4, Hower and Kazakov do not expressly teach that determining the set of memory access bandwidths includes reallocating previously-allocated memory access bandwidth from one or more of the other clients to the given client.

However, Nace teaches that determining the set of memory access bandwidths includes reallocating previously-allocated memory access bandwidth from one or more of the other clients to the given client (Paragraph [0039]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Nace with those of Hower and Kazakov in order to allow for Hower’s and Kazakov’s electronic device to better use the available resources by making them available for reuse among the variety of clients.

As per claim 14, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hower and Kazakov, as applied to claim 1 above, and further in view of Case et al (U.S. Pat. Pub. No. 7296139 B1, hereinafter Case).

As per claim 5, Hower and Kazakov do not expressly teach a driver associated with the given client, wherein the driver is configured to communicate the request to the management circuit requesting the allocation of the memory access bandwidth for operations that are currently being performed by the given client or operations that are to be performed by the given client.

However, Case teaches a driver associated with the given client, wherein the driver is configured to communicate the request to the management circuit requesting the allocation of the memory access bandwidth for operations that are currently being performed by the given client or operations that are to be performed by the given client (Col. 18, Lines 18-35).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Case with those of Hower and Kazakov in order to allow for Hower’s and Kazakov’s electronic device to more easily become updated by the use of the drivers associated with the client.

As per claim 15, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hower and Kazakov, as applied to claim 1 above, and further in view of Applicant-Admitted Prior Art (hereinafter AAPA).

As per claim 8, Hower and Kazakov do not expressly teach that the plurality of clients includes real time clients that are allocated memory access bandwidth on an ongoing basis and/or non-real-time clients that are allocated memory access bandwidth on an as-needed basis, wherein the given client is a non-real-time client.

However, AAPA teaches that the plurality of clients includes real time clients that are allocated memory access bandwidth on an ongoing basis and/or non-real-time clients that are allocated memory access bandwidth on an as-needed basis, wherein the given client is a non-real-time client (Paragraph [0003]).

It would have been obvious to one of ordinary skill in the art to combine the teachings of AAPA with those of Hower and Kazakov in order to allow for Hower’s and Kazakov’s electronic device to function properly with a variety of different sorts of clients, which could increase its flexibility and usability for potential users.

As per claim 18, it is a method claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 2, 3, 6, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196